DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 7/29/21 are acknowledged. Claims 15, 16, 19, and 20 have been amended. Claims 22-28 have been added. Claims 1, 3-5, 7, 12-13, and 17 have been canceled. Claims 2, 6, 8-11, 14-16, and 18-28 are pending and under examination. 
Withdrawn Rejections
The rejection of claims 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See pargraph7, page 3 of the previous Office action. 
The rejection of claims 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing reactive gliosis following traumatic brain injury and a method of improving locomotor activity following spinal cord injury comprising administering the anti-FAM19A5 antibody of claim 2 or the anti-FAM19A5 antibody of claim 6, does not reasonably provide enablement for treating all diseases and conditions, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 9 of the previous Office action.
The rejection of claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See page 14 of the previous Office action.
New Rejections Necessitated by Applicant’s Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 2-6, 8-11, 14, 18, and 21-26 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/626,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same anti-FAM19A5 antibody. SEQ ID NO: 37 recited in the co-pending claims is 100% identical to SEQ ID NO: 5 in the instant claims and SEQ ID NO: 37 encompasses the heavy chain CDRs 1-3 set forth in SEQ ID NOs: 7-9. SEQ ID NO: 41 recited in the co-pending claims is 100% identical to SEQ ID NO: 6 in the instant claims and SEQ ID NO: 47 encompasses the light chain CDRs 1-3 set forth in SEQ ID NOs: 10-12. Both sets of claims recite that the antibody is a humanized and antibody or chimeric antibody. It should be noted that the specification of the ‘630 claims state that the term antibody includes whole antibodies and any antigen binding fragment (i.e., antigen-binding portions), multispecific antibodies (including bispecific antibodies)  and heteroconjugate antibodies (See paragraphs 0110 and 0119). Thus, the use of the term “antibody” in the ‘630 claims encompasses the bispecific antibodies recited in instant claims 23-24, the fragments recited in instant claims 25-26, and the immunoconjugate recited in instant claims 27-28.  It should be noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42,164 USPQ 619,622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "this portion of 
Although the instant claims are directed to an anti-FAM19A5 antibody, the co-pending claims state that the antibody is for treating a disease or condition (glaucoma). In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010), a method of treating a disease or condition comprising administering the claimed anti-FAM19A5 antibody is an obvious variation of the instant claims because one would readily understand that the antibody of the instant claims could be used for administration in treating a disease or condition, such as glaucoma. 
Regarding the functional properties recited in claim 11, given that the co-pending claim recites the same antibody as the instant claims, the co-pending antibody would inherently possess the functional properties recited in claim 11. 
Regarding the composition recited in claim 14, the co-pending claims do not explicitly recite a composition comprising the anti-FAM19A5 antibody; however, the co-pending claims recite administering the antibody and the specification of the co-pending application states that the term “administering” refers to the physical introduction of a composition comprising the therapeutic agent to the subject. Thus, one of skill in the art would recognize that the recitation of administering the anti-FAM19A5 antibody reads on a composition comprising the antibody. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claims 2, 6, 8-11, 14, 18, 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5, 10, and 22 of copending Application No. 16/626,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same anti-FAM19A5 antibody. Both sets of claims recite that the antibody is a humanized and antibody or chimeric antibody. Both sets of claims recite that the antigen-binding portion of the antibody comprises a Fab, Fab’, F(ab’)2, Fv fragment, single chain Fv (scFv), single-domain antibody, or combinations thereof.   It should be noted that the specification of the ‘630 claims state that the 
Although the co-pending claims are directed to a method of administering said antibody, the instant specification teaches that said antibody is used for treating a disease or condition. In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010), a method of promoting a blood vessel normalization in a tumor of a subject comprising administering the claimed anti-FAM19A5 antibody is an obvious variation of the instant claims because one would readily understand that the antibody of the instant claims could be used for administration in the method of the co-pending claims. 

Regarding the composition recited in claim 14, the co-pending claims do not explicitly recite a composition comprising the anti-FAM19A5 antibody; however, the co-pending claims recite administering the antibody and the specification of the co-pending application states that the term “administering” refers to the physical introduction of a composition comprising the therapeutic agent to the subject. Thus, one of skill in the art would recognize that the recitation of administering the anti-FAM19A5 antibody reads on a composition comprising the antibody.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments 
Applicant requests that the rejection be held in abeyance until claimed subject matter is otherwise deemed allowable.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may 
Claim Status
Claims 15-16 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 6, 8-11, 14, 18, 21-28 are not allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646